

 
Exhibit 10.1

ITT EDUCATIONAL SERVICES, INC.
AMENDED AND RESTATED 2006 EQUITY COMPENSATION PLAN
 
1.  
Establishment, Objectives and Duration.

 
(a) Establishment of the Plan.  ITT Educational Services, Inc. (the “Company”)
hereby establishes the “ITT Educational Services, Inc. Amended and Restated 2006
Equity Compensation Plan” (the “Plan”).  The Plan is effective upon its approval
by the Company’s stockholders at the Company’s 2013 Annual Meeting (the
“Effective Date”).
 
(b) Objectives of the Plan.  The Plan’s objectives are to attract and retain the
best available personnel for positions of substantial responsibility, to provide
additional incentives to Participants, and to optimize the profitability and
growth of the Company through incentives that are consistent with the Company’s
goals and that link Participants’ personal interests to those of the Company’s
stockholders.
 
(c) Duration of the Plan.  No Award may be granted under the Plan after the day
immediately preceding the 10th anniversary of the Effective Date.  The Plan will
remain in effect with respect to outstanding Awards until no Awards remain
outstanding.
 
2.  
Definitions.  As used in the Plan, the following definitions will apply:

 
(a) “Applicable Law” means the legal requirements relating to stock incentive
plans, if any, under applicable provisions of federal securities laws, state
corporate and securities laws, the Code, and the rules of any applicable stock
exchange or national market system.
 
(b) “Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, and Other Stock-Based Awards
granted under the Plan.
 
(c) “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Cashless Exercise” means, to the extent permitted by Applicable Law, a
program approved by the Committee in which payment of the applicable Exercise
Price of an Option may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price and, if applicable, the amount necessary to
satisfy the Company’s withholding obligations at the minimum statutory
withholding rates, including, but not limited to, U.S. federal and state income
taxes, payroll taxes, and foreign taxes, if applicable.
 
 
 

--------------------------------------------------------------------------------

 
(f) “Cause” means, unless that term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, any of the following:  (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Company documents or records; or (ii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or that impairs the Participant’s ability to perform his or her
duties with the Company.
 
(g) “Change in Control” means, unless that term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or by a written contract of employment or service, the occurrence of one or more
of the following:
 
       (i) The acquisition by any person (within the meaning of Section 13(d) of
the Exchange Act) (a “Person”) or “group” (as used in Section 14(d)(2) of the
Exchange Act), other than the Company, a Subsidiary or any employee benefit plan
sponsored by the Company or a Subsidiary, of beneficial ownership (within the
meaning of Section 13(d) of the Exchange Act), directly or indirectly, of 25
percent or more of the outstanding common stock of the Company; provided,
however, that (x) any acquisition pursuant to a Reorganization or Sale that does
not constitute a Change in Control for purposes of subparagraph (ii) below shall
not constitute a Change in Control for purposes of this subparagraph (i) and (y)
that an increase in the percentage of the outstanding common stock of the
Company beneficially owned by any Person or “group” solely as a result of a
reduction in the number of shares of the Company’s common stock then outstanding
due to the repurchase by the Company of such common stock shall not constitute a
Change in Control; except that, for the avoidance of doubt, any subsequent
acquisition of shares of Company common stock by any Person or “group” as a
result of which immediately following such acquisition such Person or “group”
beneficially owns 25 percent or more of the outstanding common stock of the
Company shall constitute a Change in Control;
 
       (ii) The consummation of (A) any consolidation or merger of the Company
(a “Reorganization”) or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company (a “Sale”), unless, immediately following such
Reorganization or Sale, (I) all or substantially all the Persons who were the
beneficial owners of the securities eligible to vote for the election of the
Board (“Company Voting Securities”) outstanding immediately prior to the
consummation of such Reorganization or Sale continue to beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the corporation or other entity resulting from
such Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns the Company or all or substantially all the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Company”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of the
outstanding Company Voting Securities (excluding, for such purposes, any
outstanding voting securities of the Continuing Company that such beneficial
owners hold immediately following the consummation of the Reorganization or Sale
as a result of their ownership prior to such consummation of voting securities
of any corporation or other entity involved in or forming part of such
Reorganization or Sale other than the Company), (II) no Person (excluding any
employee benefit plan (or related trust) sponsored or maintained by the
Continuing Company or any entity controlled by the Continuing Company)
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then outstanding voting securities of the Continuing Company and
(III) at least a majority of the members of the board of directors of the
Continuing Company were Incumbent Directors (as defined below) at the time of
the execution of the definitive agreement providing for such Reorganization or
Sale or, in the absence of such an agreement, at the time at which approval of
the Board was obtained for such Reorganization or Sale;
 
 
2

--------------------------------------------------------------------------------

 
       (iii) During any period of 12 consecutive calendar months, individuals
who were directors of the Company on the first day of such period (the
“Incumbent Directors”) cease for any reason to constitute a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be deemed to be an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of any Person; or
 
              (iv) The liquidation or dissolution of the Company.
 
Notwithstanding the preceding provisions of this subsection or any other
provision of the Plan, with respect to any provision or feature of the Plan, or
of any Award Agreement, that constitutes or provides for a deferred compensation
plan subject to Code Section 409A, the term “Change in Control” will include any
transaction or event described above only to the extent that is also constitutes
a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Code Section 409A(a)(2)(A)(v) and the interpretive regulations
thereunder.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended, and its
interpretive regulations.
 
(i) “Committee” means the Committee, as specified in Section 3(a), appointed by
the Board to administer the Plan; provided, however, that, where appropriate,
“Committee” also means (i) the Board, which, pursuant to Section 3(b),
administers the Plan with respect to Non-Employee Directors; and (ii) any
delegate of the Committee that, pursuant to Section 3(d), has the authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act and who are not (and are not anticipated to be during the term of the Award)
“covered employees” under Code Section 162(m).
 
 
3

--------------------------------------------------------------------------------

 
(j) “Continuous Service” means an Employee’s provision of services in any
capacity to the Company or any Subsidiary that is not interrupted or
terminated.  Continuous Service will not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, any Subsidiary, or any
successor.  A leave of absence approved by the Company may include medical
leave, military leave, or any other personal leave approved by an authorized
Company representative.  For purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of the leave is
guaranteed by statute or contract.
 
(k) “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a period
of not less than 12 months.
 
(l) “Dividend” means a dividend declared and paid on Shares subject to an Award.
 
(m) “Employee” means any employee of the Company or a Subsidiary.
 
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(o) “Exercise Price” means the price at which a Participant may purchase a Share
pursuant to an Option.
 
(p) “Fair Market Value” means, as of any date, the value of a Share determined
as follows:
 
       (i) Where a public market exists for the Share, the Fair Market Value
will be the closing sale price for a Share for the market trading day on the
date of the determination (or, if no sales were reported on that date, on the
last trading date on which sales were reported) on the New York Stock Exchange
or the principal securities exchange on which the Share is listed for trading,
whichever is applicable, as reported in The Wall Street Journal or such other
source as the Committee deems reliable; or
 
       (ii) In the absence of an established market for the Share of the type
described above, the Committee will determine the Share’s Fair Market Value in
good faith using a reasonable valuation methodology, and that determination will
be conclusive and binding on all persons.
 
(q) “Freestanding SAR” means a SAR that is granted independently of any Options,
as described in Section 8.
 
 
4

--------------------------------------------------------------------------------

 
(r) “Full-Value Award” means an Award of Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, or any Other Stock-Based Award
with value denominated in Shares.
 
(s) “Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Code Section 422.
 
(t) “Non-Employee Director” means any individual who is a member of the Board of
Directors of the Company or a Subsidiary and who is not an Employee.
 
(u) “Nonqualified Stock Option” means an Option that is not intended to meet the
requirements of Code Section 422.
 
(v) “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under the Plan, as described in Section 7.
 
(w) “Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 13.
 
(x) “Participant” means a current or former Employee or Non-Employee Director
who the Committee selects (or selected) to receive an Award.
 
(y) “Performance-Based Exception” means the performance-based exception from the
tax deductibility limitations of Code Section 162(m).
 
(z) “Performance Measure” means any performance goal that the Committee, in its
discretion, may select from among any of the following performance goals:  total
shareholder return, stock price, net customer sales, volume, gross profit, gross
margin, operating profit, operating margin, management profit, earnings from
continuing operations before income taxes, earnings from continuing operations,
earnings per share from continuing operations, net operating profit after tax,
net earnings, net earnings per share, return on assets, return on investment,
return on equity, return on invested capital, cost of capital, average capital
employed, cash flow, cash flow from operations, working capital, working capital
as a percentage of net customer sales, asset growth, asset turnover, market
share, student enrollment, new student enrollment, continuing students, total
students, compound annual growth rate, internal rate of return, graduate
employment rate, and financial aid packaging percentage.
 
(aa) “Performance Period” means the period during which a Performance Measure
must be met.
 
(bb) “Performance Share” means an Award granted to a Participant pursuant to
Section 11.
 
(cc) “Performance Unit” means an Award granted to a Participant pursuant to
Section 12.
 
 
5

--------------------------------------------------------------------------------

 
(dd) “Period of Restriction” means the period during which Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture and are
not transferable, as provided in Sections 9 and 10.
 
(ee) “Plan” means this Amended and Restated 2006 ITT Educational Services, Inc.
Equity Compensation Plan, as further amended from time to time.
 
(ff) “Restricted Stock” means an Award granted to a Participant pursuant to
Section 9.
 
(gg) “Restricted Stock Units” means an Award granted to a Participant pursuant
to Section 10.
 
(hh) “SEC” means the United States Securities and Exchange Commission.
 
(ii) “Section” means, except where used in direct reference to a provision of
the Code or the Exchange Act, a provision of this Plan.
 
(jj) “Share” means a share of the Company’s common stock, par value $0.01 per
share, subject to adjustment pursuant to Section 19.
 
(kk) “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant, either alone or in connection with a related Option, pursuant to
Section 8.
 
(ll) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, limited liability
companies, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least 50% of the combined equity.  Notwithstanding the
foregoing, for purposes of determining whether any individual may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
has that term’s meaning in Code Section 424(f).
 
(mm) “Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary, or the Company’s sale or distribution of substantially all of the
outstanding capital stock of that Subsidiary.
 
(nn) “Tandem SAR” means a SAR that is granted in connection with a related
Option, as described in Section 8.
 
(oo) “Voting Securities” means voting securities of the Company entitled to vote
generally in the election of directors.
 
(pp) “Years of Service” has the meaning used for vesting purposes under the
Company’s ESI 401(k) Plan.
 
 
6

--------------------------------------------------------------------------------

 


3.  
Administration of the Plan.

 
(a) The Committee.  The Plan will be administered by the Compensation Committee
of the Board or such other committee (“Committee”) as the Board selects
consisting of two or more members of the Board each of whom is intended to be a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
of the Exchange Act, an “outside director” under regulations promulgated under
Code Section 162(m), and an “independent director” under New York Stock Exchange
listing standards.  The members of the Committee will be appointed from time to
time by, and will serve at the discretion of, the Board.
 
(b) Board as the Committee.  Notwithstanding subsection (a) above, the Board
will constitute the Committee and administer the Plan with respect to
Non-Employee Directors, determine the terms of Awards, and their related Award
Agreements, to Non-Employee Directors, and grant Awards to Non-Employee
Directors.
 
(c) Authority of the Committee.  Subject to Applicable Law and the Plan’s
provisions, and except as the Board may provide otherwise, the Committee will
have full, final and discretionary authority to take all actions it determines
necessary to administer the Plan, including, without limitation, the following
actions:
 
       (i) select the Employees and Non-Employee Directors to whom Awards may
from time to time be granted under the Plan;
 
       (ii) determine whether and to what extent Awards are granted under the
Plan;
 
       (iii) determine the size, type, terms, and conditions of any Awards
granted under the Plan;
 
       (iv) approve forms of Award Agreements for use under the Plan;
 
       (v) establish Performance Measures for any Performance Period and
determine whether those goals were satisfied;
 
       (vi) amend the terms of any outstanding Award granted under the Plan in
the event of a Participant’s termination of employment or service or in the
event of a Change in Control, provided that, except as otherwise provided in
Section 19, no such amendment will reduce the Exercise Price of outstanding
Options or the grant price of outstanding SARs without the approval of the
stockholders of the Company, and provided further, that any amendment that would
adversely affect the Participant’s rights under an outstanding Award will not be
made without the Participant’s written consent;
 
       (vii) construe and interpret the terms of the Plan and any Award
Agreement entered into under the Plan, and decide all questions of fact arising
in the application of the Plan and any Award Agreement; and
 
 
7

--------------------------------------------------------------------------------

 
 
       (viii) take such other action, not inconsistent with the Plan’s terms, as
the Committee deems appropriate.
 
(d) Delegation of Authority.  As permitted by Applicable Law, the Committee may
delegate, to one or more officers of the Company, its authority, including the
power and authority to make Awards to Participants who are not subject to
Section 16(b) of the Exchange Act and who are not (and are not anticipated to be
during the term of the Award) “covered employees” under Code Section 162(m),
pursuant to such conditions and limitations as the Committee may establish.  The
Committee may delegate authority pursuant to this provision only by resolution
or other valid action it reflects in writing.
 
(e) Effect of Committee’s Decision.  The Committee’s decisions, determinations
and interpretations will be final, binding and conclusive on all persons,
including the Company, its Subsidiaries, Employees, Non-Employee Directors, and
their estates and beneficiaries.
 
4.  
Shares Subject to the Plan; Effect of Grants; Individual Limits.

 
(a) Number of Shares Available for Grants.  Subject to adjustment as provided in
Section 19, the maximum number of Shares that may be issued pursuant to Awards
under the Plan is 7,350,000 Shares.  The number of Shares remaining for other
Awards will be reduced by two (2) for each Share delivered in connection with a
Full-Value Award.
 
(b) Limit on Awards of Incentive Stock Options.  Subject to adjustment as
provided in Section 19, the maximum aggregate number of Shares that may be
delivered in connection with Incentive Stock Options under the Plan will not
exceed 7,350,000 Shares.
 
(c) Limits on Awards to Individual Participants.  Subject to adjustment as
provided in Section 19, the following rules will apply with respect to Awards to
individual Participants:
 
       (i) Total Limit:  The maximum aggregate number of Shares that can be
granted to any one Participant in a particular calendar year pursuant to any and
all Awards is 400,000 Shares.
 
       (ii) Limit on Non-Employee Director Awards.  The aggregate Fair Market
Value of the Shares granted to any one Non-Employee Director in a particular
calendar year pursuant to any and all Awards shall not exceed $400,000.
 
       (iii) Incentive Stock Options:  The maximum aggregate number of Shares
with respect to which Incentive Stock Options may be granted in any particular
calendar year to any one Participant is 400,000 Shares.
 
       (iv) Restricted Stock and Restricted Stock Units:  The maximum aggregate
number of Shares of Restricted Stock and Shares with respect to which Restricted
Stock Units may be granted in a particular calendar year to any one Participant
is 250,000 Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
       (v) Performance Shares and Performance Units: The maximum aggregate
number of Performance Shares that may be granted in a particular calendar year
to any one Participant is 250,000 Shares, and the maximum aggregate compensation
that can be paid pursuant to Performance Units awarded in any one calendar year
to any one Participant is $2,000,000 or a number of Shares having an aggregate
Fair Market Value not in excess of that amount.
 
(d) Forfeited Shares.  If Awards are forfeited or terminated for any reason
before being exercised, fully vested, or settled, then the Shares underlying
those Awards will cease to count against the limitations in subsections (a) and
(b) and will become available for Awards under the Plan.
 
(e) Shares for Withholding Obligations.  Any Shares subject to any Award that
are withheld or otherwise not issued upon exercise of any Award (including,
without limitation, SARs) to satisfy the Participant’s withholding obligations
or in payment of any subscription price or the Exercise Price, and Shares
subject to an Award (or any portion of an Award) that is settled in cash in lieu
of settlement in Shares, will reduce the number of Shares available for grant
under the limitations in subsections (a) and (b).
 
(f) Awards Settled in Cash.  Awards valued by reference to Shares that may be
settled in equivalent cash value will count against the limitations in this
Section 4 to the same extent as if settled in Shares.
 
(g) Shares Tendered in Payment of Exercise Price.  Any Shares tendered by a
Participant in payment of the Exercise Price of an Option may not be re-issued
under the Plan.
 
5.  
Eligibility and Participation.

 
(a) Eligibility.  Employees and Non-Employee Directors are eligible to
participate in the Plan.
 
(b) Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and Non-Employee
Directors those to whom Awards will be granted and will determine the nature and
amount of each Award.
 
6.  
Types of Awards.

 
(a) Type of Awards.  Awards under the Plan may be in the form of Options (both
Nonqualified Stock Options and/or Incentive Stock Options), SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units and Other
Stock-Based Awards.
 
 
9

--------------------------------------------------------------------------------

 
(b) Designation of Award.  Each Award will be designated in the Award Agreement.
 
7.  
Options.

 
(a) Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number and upon such terms, and at any
time and from time to time, as the Committee determines.
 
(b) Award Agreement.  Each Option grant will be evidenced by an Award Agreement
that specifies the Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains, the Option vesting schedule, and such other
provisions as the Committee determines including, without limitation, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, and payment
contingencies.  The Award Agreement will also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock
Option.  Options that are intended to be Incentive Stock Options will be subject
to the limitations set forth in Code Section 422.
 
(c) Exercise Price.  Except for Options adjusted pursuant to Section 19 and
replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price of each Option will
not be less than 100% of the Fair Market Value of a Share on the date the Option
is granted.  However, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Option is granted, owns stock representing more
than 10% of the voting power of all classes of stock of the Company or any
Subsidiary, the Exercise Price of the Option will not be less than 110% of the
Fair Market Value of a Share on the date the Option is granted.
 
(d) Term of Options.  The term of an Option granted under the Plan will be
determined by the Committee, in its sole discretion; provided, however, that the
term will not exceed seven (7) years.  However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the term of the Incentive Stock Option
will be five (5) years from the date of grant or such shorter term as may be
provided in the Award Agreement.
 
(e) Vesting of Options.  Options granted under this Section 7 will be
exercisable at such times (based on the passage of time or the achievement of
Performance Measures) and be subject to such restrictions and conditions as set
forth in the Award Agreement, which need not be the same for each grant or for
each Participant; provided, however, that, except as otherwise provided upon a
termination of employment or service or pursuant to Section 20 in the event of a
Change in Control or Subsidiary Disposition, no Option may be exercisable prior
to one (1) year from the date of grant.
 
(f) Exercise of Options.  Options granted under this Section 7 will be exercised
by the delivery of a written notice to the Company, setting forth the number of
Shares with respect to which the Option is to be exercised and specifying the
method of payment for the Exercise Price.  An Option’s Exercise Price will be
payable to the Company:
 
 
10

--------------------------------------------------------------------------------

 
       (i) in cash or its equivalent;
 
    (ii) by tendering (either actually or constructively by attestation) Shares
having an aggregate Fair Market Value at the time of exercise equal to the
Exercise Price, provided that the Committee may, in its sole discretion, require
that Shares tendered for payment have been previously held by the Participant
for a minimum duration;
 
       (iii) in any other manner then permitted by the Committee (including
Cashless Exercise); or
 
       (iv) by a combination of any of the permitted methods of payment in
subsections (i), (ii), and (iii) above.
 
The Committee may limit any method of payment, other than that specified under
(i), for administrative convenience, to comply with Applicable Law or for any
other reason it deems appropriate.
 
(g) Restrictions on Share Transferability.  The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 7 as it deems advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which the Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to the Shares.
 
(h) Termination for Death or Disability.  Unless otherwise provided with respect
to an Award by the Participant’s Award Agreement or by a written contract of
employment or service, upon a Participant’s death or Disability, the following
rules apply:
 
       (i) All of the Participant’s Options with time-based vesting provisions
will become immediately exercisable and will remain exercisable until the
earlier of the following two dates:
 
(A)           the date three (3) years after the date of the Participant’s death
or Disability; or
 
(B)           the date the Options expire in accordance with their terms.
 
       (ii) All of the Participant’s Options with performance-based vesting
provisions are subject to the following two rules:
 
(A)           the Participant will forfeit all such Options that are not
exercisable as of the date of the Participant’s death or Disability; and
 
 
11

--------------------------------------------------------------------------------

 
(B)           Options that were exercisable as of the date of the Participant’s
death or Disability will remain exercisable until the earlier of (I) the date
three (3) years after the date of the Participant’s death or Disability, or (II)
the date the Options expire in accordance with their terms.
 
(i) Other Terminations Without Cause.  Unless otherwise provided with respect to
an Award by the Participant’s Award Agreement or by a written contract of
employment or service, upon termination by the Company of employment or service
without Cause, or upon termination of employment or service by the Participant
for a reason other than death or Disability, the following rules apply:
 
       (i) A Participant will forfeit all of his or her Options that had not yet
become exercisable as of the date of the Participant’s termination.
 
       (ii) Options that were exercisable as of the date of the Participant’s
termination will remain exercisable until the earlier of (i) the date 90 days
after the date of termination, or (ii) the date the Options expire in accordance
with their terms.
 
(j) Other Terminations For Cause.  Unless otherwise provided with respect to an
Award by the Participant’s Award Agreement or by a written contract of
employment or service, upon termination of employment or service for Cause, a
Participant will immediately forfeit all of his or her outstanding, unexercised
Options (including those Options that were otherwise exercisable as of the date
of the Participant’s termination).
 
(k) Additional Rules For Incentive Stock Options.
 
       (i) No Incentive Stock Option will be granted to a Participant as a
result of which the aggregate Fair Market Value (determined as of the date of
grant) of the Shares with respect to which incentive stock options under Code
Section 422 are exercisable for the first time in any calendar year under the
Plan and any other stock option plans of the Company or any Subsidiary or parent
corporation, would exceed $100,000, determined in accordance with Code Section
422(d).  This limitation will be applied by taking Options into account in the
order in which granted.
 
       (ii) An Award of an Incentive Stock Option may provide that the Option
may be exercised not later than three (3) months following the Participant’s
termination of employment with the Company and all Subsidiaries, or not later
than one (1) year following Disability, and to the extent determined by the
Committee to comply with the requirements of Code Section 422.
 
       (iii) Notwithstanding any other provisions of the Plan, if for any reason
any Option granted under the Plan that is intended to be an Incentive Stock
Option fails to qualify as an Incentive Stock Option, that Option will be deemed
to be a Nonqualified Stock Option and fully authorized and validly issued under
the Plan.
 
 
12

--------------------------------------------------------------------------------

 
8.  
Stock Appreciation Rights.

 
(a) Grant of SARs.  Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as the Committee determines.  The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.
 
(b) Award Agreement.  Each SAR grant will be evidenced by an Award Agreement
that specifies the number of Shares to which the SAR pertains, the grant price,
the term of the SAR, and such other provisions as the Committee determines.
 
(c) Grant Price.  The grant price of a Freestanding SAR will not be less than
100% of the Fair Market Value of a Share on the date of grant of the SAR, and
the grant price of a Tandem SAR will equal the Exercise Price of the related
Option; provided, however, that these limitations will not apply to Awards that
are adjusted pursuant to Section 19.
 
(d) Term of SARs.  The term of a SAR granted under the Plan will be determined
by the Committee, in its sole discretion; provided, however, that the term will
not exceed seven (7) years from the date of grant.
 
(e) Exercise of Tandem SARs.  A Tandem SAR may be exercised only with respect to
the Shares for which its related Option is then exercisable.  To the extent
exercisable, Tandem SARs may be exercised for all or part of the Shares subject
to the related Option.  The exercise of all or part of a Tandem SAR will result
in the forfeiture of the right to purchase a number of Shares under the related
Option equal to the number of Shares with respect to which the SAR is
exercised.  Conversely, upon exercise of all or part of an Option with respect
to which a Tandem SAR has been granted, an equivalent portion of the Tandem SAR
will similarly be forfeited.
 
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than 100% of the difference
between the Exercise Price of the underlying ISO and the Fair Market Value of
the Shares subject to the underlying ISO at the time the Tandem SAR is
exercised; and (iii) the Tandem SAR may be exercised only when the Fair Market
Value of the Shares subject to the ISO exceeds the Exercise Price of the ISO.
 
(f) Exercise of Freestanding SARs.  Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them and sets forth in the applicable Award Agreement; provided, however,
that except as otherwise provided upon a termination of employment or service or
pursuant to Section 20 in the event of a Change in Control or Subsidiary
Disposition, no Freestanding SARs may be exercisable prior to one (1) year from
the date of grant.
 
(g) Payment of SAR Amount.  SARs granted under this Section 8 will be exercised
by the delivery of a written notice to the Company setting forth the number of
Shares with respect to which the SAR is to be exercised.  Upon exercise of a
SAR, a Participant will be entitled to receive payment from the Company in an
amount determined by multiplying:
 
 
13

--------------------------------------------------------------------------------

 
       (i) the difference between the Fair Market Value of a Share on the date
of exercise over the grant price; by
 
       (ii) the number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee as specified in the Award Agreement, the
payment upon SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof.
 
(h) Termination for Death or Disability. Unless otherwise provided with respect
to an Award by the Participant’s Award Agreement or by a written contract of
employment or service, upon a Participant’s death or Disability, the following
rules apply:
 
       (i) All of the Participant’s SARs with time-based vesting provisions will
become immediately exercisable and will remain exercisable until the earlier of
the following two dates:
 
(A)           the date three (3) years after the date of the Participant’s death
or Disability; or
 
(B)           the date the SARs expire in accordance with their terms.
 
       (ii) All of the Participant’s SARs with performance-based vesting
provisions are subject to the following two rules:
 
(A)           a Participant will forfeit all such SARs that are not exercisable
as of the date of the Participant’s death or Disability; and
 
(B)           SARs that were exercisable as of the date of the Participant’s
death or Disability will remain exercisable until the earlier of (I) the date
three (3) years after the date of the Participant’s death or Disability, or (II)
the date the SARs expire in accordance with their terms.
 
(i) Other Terminations Without Cause.  Unless otherwise provided with respect to
an Award by the Participant’s Award Agreement or by a written contract of
employment or service, upon termination by the Company of the Participant’s
employment or service without Cause, or upon termination of employment or
service by the Participant for a reason other than death or Disability, the
following rules apply:
 
       (i) A Participant will forfeit all of his or her SARs that had not yet
become exercisable as of the date of the Participant’s termination.
 
 
14

--------------------------------------------------------------------------------

 
       (ii) SARs that were exercisable as of the date of the Participant’s
termination will remain exercisable until the earlier of (i) the date 90 days
after the date of termination, or (ii) the date the SARs expire in accordance
with their terms.
 
(j) Other Terminations For Cause.  Unless otherwise provided with respect to an
Award by the Participant’s Award Agreement or by a written contract of
employment or service, upon termination of employment or service for Cause, a
Participant will immediately forfeit all of his or her outstanding, unexercised
SARs (including those SARs that were otherwise exercisable as of the date of the
Participant’s termination).
 
9.  
Restricted Stock.

 
(a) Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
Restricted Stock may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as the Committee determines.
 
(b) Award Agreement.  Each Restricted Stock grant will be evidenced by an Award
Agreement that specifies the Period(s) of Restriction, the number of Shares of
Restricted Stock granted, and such other provisions as the Committee determines.
 
(c) Period of Restriction.  Except as otherwise provided in subsection (h)
below, or pursuant to Section 20 in the event of a Change in Control or
Subsidiary Disposition, an Award of Restricted Stock will be subject to one of
the following two (2) Periods of Restriction depending, as the case may be, upon
whether the Award is subject to time-based or performance-based restrictions:
 
       (i) Time-Based Period of Restriction:  Any Period of Restriction for an
Award of Restricted Stock that is based solely on the passage of time will not
be less than one (1) year, which period may, at the discretion of the Committee,
lapse on a pro-rated, graded or cliff basis (as specified in an Award
Agreement).
 
       (ii) Performance-Based Period of Restriction:  Any Period of Restriction
for an Award of Restricted Stock that is based on the achievement of Performance
Measures will not be less than one (1) year, which period may, at the discretion
of the Committee, lapse on a pro-rated, graded, or cliff basis (as specified in
an Award Agreement).
 
Notwithstanding Section 3(c) of this Plan, the Committee does not have the
discretion or authority to (i) grant any Award of Restricted Stock under a
Period of Restriction that is shorter than the minimum Periods of Restriction in
this subsection (c), or (ii) shorten the Period of Restriction of any
outstanding grant of Restricted Stock.
 
 
15

--------------------------------------------------------------------------------

 
(d) Other Restrictions.  The Committee may impose such other conditions or
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
a requirement that the issuance of Shares of Restricted Stock be delayed,
restrictions based upon the achievement of specific Performance Measures,
additional time-based restrictions, or restrictions under Applicable Law or
under the requirements of any stock exchange or market upon which the Shares are
listed or traded, or holding requirements or sale restrictions placed on the
Shares by the Company upon vesting of the Restricted Stock.  The Company may
retain in its custody any certificate evidencing the Shares of Restricted Stock
and place on them a legend and institute stop-transfer orders on the Shares, and
the Participant will be obligated to sign any stock power requested by the
Company relating to the Shares to give effect to the forfeiture provisions of
the Restricted Stock.
 
(e) Removal of Restrictions.  Subject to Applicable Law, Restricted Stock will
become freely transferable by the Participant after the last day of the
applicable Period of Restriction.  Once Restricted Stock is released from the
restrictions, the Participant will receive the Shares in uncertificated,
book-entry form, unless otherwise requested by the Participant to be received in
certificate form.
 
(f) Voting Rights.  Unless otherwise determined by the Committee and set forth
in a Participant’s Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted under the Plan may exercise full voting rights with
respect to those Shares during the Period of Restriction.
 
(g) Termination of Employment or Service.  Unless otherwise provided with
respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, notwithstanding subsection (c) above:
 
       (i) With respect to an Award of Restricted Stock with a time-based Period
of Restriction, (A) upon termination of a Participant’s employment or service
due to death or Disability, the Period of Restriction with respect to such
Restricted Stock will lapse immediately, and (B) upon termination of a
Participant’s employment or service for any reason other than death or
Disability, the Participant will forfeit immediately after the termination of
employment or service all Shares of his or her Restricted Stock that are
unvested as of the date of termination of employment or service.
 
       (ii) With respect to an Award of Restricted Stock with a
performance-based Period of Restriction, upon termination of a Participant’s
employment or service for any reason, the Participant will forfeit immediately
after the termination of employment or service all Shares of his or her
Restricted Stock that are unvested as of the date of termination of employment
or service.
 
10.  
Restricted Stock Units.

 
(a) Grant of Restricted Stock Units.  Subject to the terms and provisions of the
Plan, Restricted Stock Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as the Committee
determines.
 
 
16

--------------------------------------------------------------------------------

 
(b) Award Agreement.  Each grant of Restricted Stock Units will be evidenced by
an Award Agreement that specifies the applicable Period of Restriction, the
number of Restricted Stock Units granted, the settlement date, and such other
provisions as the Committee determines.
 
(c) Value of Restricted Stock Units.  The initial value of a Restricted Stock
Unit will equal the Fair Market Value of a Share on the date of grant; provided,
however, that this requirement will not apply to Awards that are adjusted
pursuant to Section 19.
 
(d) Period of Restriction.  Except as otherwise provided in subsection (g)
below, or pursuant to Section 20 in the event of a Change in Control or
Subsidiary Disposition, an Award of Restricted Stock Units will be subject to
one of the following two (2) Periods of Restriction depending, as the case may
be, upon whether the Award is subject to time-based or performance-based
restrictions:
 
       (i) Time-Based Period of Restriction:  Any Period of Restriction for an
Award of Restricted Stock Units that is based solely on the passage of time will
not be less than one (1) year, which period may, at the discretion of the
Committee, lapse on a pro-rated, graded or cliff basis (as specified in an Award
Agreement).
 
       (ii) Performance-Based Period of Restriction:  Any Period of Restriction
for an Award of Restricted Stock Units that is based on the achievement of
Performance Measures will not be less than one (1) year, which period may, at
the discretion of the Committee, lapse on a pro-rated, graded, or cliff basis
(as specified in an Award Agreement).
 
Notwithstanding Section 3(c), the Committee does not have the discretion or
authority to (i) grant any Award of Restricted Stock Units under a Period of
Restriction that is shorter than the minimum Periods of Restriction in this
subsection (d), or (ii) shorten the Period of Restriction of any outstanding
grant of Restricted Stock Units.
 
(e) Form and Timing of Settlement.  Except as otherwise provided in Section 20
or a Participant’s Award Agreement, settlement and payment of Restricted Stock
Units will be made at a specified settlement date that will not be earlier than
the last day of the Period of Restriction.  The Committee, in its sole
discretion, may elect to settle earned Restricted Stock Units from among the
following alternatives: (i) by delivery of Shares; (ii) by payment in cash of an
amount equal to the Fair Market Value of the Shares on the settlement date or
equal to the average of the Fair Market Value of the Shares over a specified
number of days prior to the settlement date, as determined by the Committee and
specified in the Award Agreement; or (iii) by a combination of (i) and
(ii).  The Committee’s election with respect to such form of settlement will be
specified in the Award Agreement entered into effective on the grant date of the
Award.
 
(f) Voting Rights.  A Participant will not have voting rights or other rights as
a stockholder with respect to the Shares subject to an Award of Restricted Stock
Units granted under the Plan until the time, if at all, when the Shares are
issued to the Participant pursuant to the terms of the applicable Award
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
(g) Termination of Employment or Service.  Unless otherwise provided with
respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, notwithstanding subsection (d) above:
 
       (i) With respect to an Award of Restricted Stock Units with a time-based
Period of Restriction, (A) upon termination of a Participant’s employment or
service due to death or Disability, the Period of Restriction with respect to
such Restricted Stock Units will lapse immediately, and the Restricted Stock
Units will be settled immediately thereafter, and (B) upon termination of a
Participant’s employment or service for any reason other than death or
Disability, the Participant will forfeit immediately after the termination of
employment or service all of his or her Restricted Stock Units that are unvested
as of the date of termination of employment or service.
 
       (ii) With respect to an Award of Restricted Stock Units with a
performance-based Period of Restriction, upon termination of a Participant’s
employment or service for any reason, the Participant will forfeit immediately
after the termination of employment or service all of his or her Restricted
Stock Units that are unvested as of the date of termination of employment or
service.
 
11.  
Performance Shares.

 
(a) Grant of Performance Shares.  Subject to the terms and provisions of the
Plan, Performance Shares may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as the Committee determines.
 
(b) Award Agreement.  Each grant of Performance Shares will be evidenced by an
Award Agreement that specifies the applicable Performance Period(s) and
Performance Measure(s), the number of Performance Shares granted, and such other
provisions as the Committee determines; provided, however, that except as
otherwise provided in a Participant’s Award Agreement, upon a termination of
employment or service or pursuant to Section 20 in the event of a Change in
Control or Subsidiary Disposition, in no case will a Performance Period be for a
period of less than one (1) year.
 
(c) Value of Performance Shares.  The initial value of a Performance Share will
equal the Fair Market Value of a Share on the date of grant; provided, however,
that this restriction will not apply to Awards that are adjusted pursuant to
Section 19.
 
(d) Form and Timing of Payment.  As soon as practicable following the completion
of the Performance Period applicable to outstanding Performance Shares, the
Committee will certify in writing the extent to which the applicable Performance
Measures have been attained and the resulting final value of the Award earned by
the Participant and to be paid upon its settlement. By the fifteenth (15th) day
of the third (3rd) month following the completion of the Performance Period
applicable to outstanding Performance Shares, payment will be made to each
eligible Participant of the final value of the Performance Shares. The
Committee, in its sole discretion, may elect to settle earned Performance Shares
from among the following alternatives: (i) by delivery of Shares; (ii) by
payment in cash of an amount equal to the Fair Market Value of the Shares on the
settlement date or equal to the average of the Fair Market Value of the Shares
over a specified number of days prior to the settlement date, as determined by
the Committee and specified in the Award Agreement; or (iii) by a combination of
(i) and (ii).  The Committee’s election with respect to such form of settlement
will be specified in the Award Agreement entered into effective on the grant
date of the Award.
 
 
18

--------------------------------------------------------------------------------

 
(e) Voting Rights.  A Participant will not have voting rights or other rights as
a stockholder with respect to the Shares subject to an Award of Performance
Shares granted under the Plan until the time, if at all, when the Shares are
issued to the Participant pursuant to the terms of the applicable Award
Agreement.
 
(f) Termination of Employment or Service.  Unless otherwise provided with
respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, if a Participant terminates employment or
service with the Company for any reason prior to the end of the Performance
Period respecting an Award of Performance Shares, the Participant will forfeit
any and all right to payment under the Performance Shares.
 
12.  
Performance Units.

 
(a) Grant of Performance Units.  Subject to the terms and conditions of the
Plan, Performance Units may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as the Committee determines.
 
(b) Award Agreement.  Each grant of Performance Units will be evidenced by an
Award Agreement that specifies the number of Performance Units granted, the
Performance Period(s) and Performance Measure(s), and such other provisions as
the Committee determines; provided, however, that except as otherwise provided
in a Participant’s Award Agreement upon a termination of employment or service
or pursuant to Section 20 in the event of a Change in Control or Subsidiary
Disposition, in no case will a Performance Period be for a period of less than
one (1) year.
 
(c) Value of Performance Units.  The Committee will set Performance Measure(s)
in its discretion that, depending on the extent to which they are met, will
determine the number and/or value of Performance Units that will be paid to
Participants.
 
(d) Form and Timing of Payment.  As soon as practicable following the completion
of the Performance Period applicable to outstanding Performance Units, the
Committee will certify in writing the extent to which the applicable Performance
Measures have been attained and the resulting final value of the Award earned by
the Participant and to be paid upon its settlement. By the fifteenth (15th) day
of the third (3rd) month following the completion of the Performance Period
applicable to outstanding Performance Units, payment shall be made to each
eligible Participant of the final value of the Performance Units.  The
Committee, in its sole discretion, may elect to settle earned Performance Units
from among the following alternatives: (i) in cash; (ii) in Shares that have an
aggregate Fair Market Value (determined as of the settlement date or based on
the average of the Fair Market Value of the Shares over a specified number of
days prior to the settlement date, as determined by the Committee and specified
in the Award Agreement) equal to the value of the earned Performance Units; or
(iii) in a combination of (i) and (ii).  The Committee’s election with respect
to such form of settlement will be specified in the Award Agreement entered into
effective on the grant date of the Award.
 
 
19

--------------------------------------------------------------------------------

 
(e) Voting Rights.  A Participant will not have voting rights or other rights as
a stockholder with respect to the Shares subject to an Award of Performance
Units granted under the Plan until such time, if at all, as Shares are issued to
the Participant pursuant to the terms of the applicable Award Agreement.
 
(f) Termination of Employment or Service.  Unless otherwise provided with
respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, if a Participant terminates employment or
service with the Company for any reason prior to the end of the Performance
Period respecting an Award of Performance Units, the Participant will forfeit
any and all right to payment under the Performance Units.
 
13.  
Other Stock-Based Awards.

 
(a) Grant.  The Committee shall have the right to grant Other Stock-Based Awards
that may include, without limitation, (i) the grant of Shares based on
attainment of Performance Measure(s) established by the Committee, (ii) the
payment of Shares as a bonus or in lieu of cash based on attainment of
Performance Measure(s) established by the Committee, and (iii) the payment of
Shares in lieu of cash under other Company incentive or bonus programs.
 
(b) Non-Employee Director Retainer and Fees.
 
       (i) The Committee may, in its discretion, require that payment of a
Non-Employee Director’s regular annual retainer, retainer for Board committee
memberships, retainer for chairperson duties, fees for attendance at Board or
Board committee meetings, or any other retainers or fees payable to a
Non-Employee Director (collectively, “Retainers and Fees”) be (A) in cash, (B)
in Shares pursuant to an Other Stock-Based Award, (C) in any combination of cash
and Shares pursuant to an Other Stock-Based Award, or (D) subject to the
election in subsection (b)(ii).
 
       (ii) If so determined by the Committee pursuant to subsection (b)(i),
each Non-Employee Director may elect to receive an Other Stock-Based Award in
lieu of payment of all or a portion of his or her Retainers and Fees based on
the Fair Market Value of the Shares on the date any such Retainer or Fee would
otherwise be paid.  In the event that the Committee determines to permit
Non-Employee Directors to make such elections, the Committee shall have full,
final and discretionary authority to establish rules, procedures and conditions
related to such elections.
 
 
20

--------------------------------------------------------------------------------

 
       (iii) Other Stock-Based Awards granted under this Section 13(b) will not
be subject to any Period of Restriction, but will otherwise be subject to the
Plan’s terms generally applicable to Non-Employee Directors or Participants
(excluding provisions that apply only to Employees).
 
(c) Payment of Other Stock-Based Awards.  Payment under or settlement of any
Other Stock-Based Awards will be made in such manner and at such times as the
Committee determines.  The Committee may provide that settlement of Other
Stock-Based Awards will be deferred, on a mandatory basis or at the election of
the Participant, pursuant to a deferred compensation plan designed to comply
with Code Section 409A.
 
(d) Termination of Employment or Service.  The Committee will determine the
extent to which the Participant will have the right to receive Other Stock-Based
Awards following termination of the Participant’s employment or service or, if
the Participant is a Non-Employee Director, service with the Company and its
Subsidiaries.  Those provisions will be determined in the sole discretion of the
Committee, may be included in an agreement entered into with each Participant,
but need not be uniform among all Other Stock-Based Awards, and may reflect
distinctions based on the reasons for termination of employment or service.
 
14.  
Dividends and Other Distributions.

 
In the discretion of the Committee, an Award (other than an Option or SAR) may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities, other Awards or other property, on a current or
deferred basis, on such terms and conditions as may be determined by the
Committee in its discretion, including, (i) payment directly to the Participant,
(ii) withholding of such amounts by the Company subject to vesting of the Award
or (iii) reinvestment in additional Awards.  Unless otherwise provided with
respect to an Award by the Participant’s Award Agreement, Awards subject to
time-based restrictions (other than an Option or SAR) shall be entitled to
current dividends and dividends with respect to Awards subject to
performance-based restrictions (other than an Option or SAR) shall be
accumulated and paid to the Participant pro rata if and only if such Awards
vest.
 
15.  
Performance-Based Exception.

 
(a) The Committee may specify that the attainment of one or more Performance
Measures will determine the degree of granting, vesting or payout with respect
to Awards that the Committee intends will qualify for the Performance-Based
Exception.  The Committee may establish Performance Measures, in its discretion,
on a corporate-wide basis or with respect to one or more business units,
divisions, subsidiaries, business segments, functions, salary grade level, or
position, and in either absolute terms or relative to the performance of one or
more comparable companies or an index covering multiple companies.
 
(b) Unless otherwise determined by the Committee in a manner consistent with the
Performance-Based Exception, measurement of Performance Measures will exclude
the impact of charges for restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring items, as well as the cumulative
effects of tax or accounting changes, each as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements, notes to the financial statements, management’s discussion
and analysis, or other filings with the SEC.
 
 
21

--------------------------------------------------------------------------------

 
(c) Performance Measures may differ for Awards granted to any one Participant or
to different Participants.
 
(d) Achievement of Performance Measures in respect of Awards intended to qualify
under the Performance-Based Exception will be measured over a Performance Period
specified in the Award Agreement, and the goals will be established not later
than 90 days after the beginning of the Performance Period or, if less than
90 days, the number of days that is equal to 25% of the relevant Performance
Period applicable to the Award.
 
(e) The Committee will have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards that are designed to qualify for the Performance-Based
Exception may not be adjusted upward (the Committee may, in its discretion,
adjust the Awards downward).
 
16.  
Transferability of Awards; Beneficiaries.

 
(a) Awards Not Transferable.  Except as provided in this Section 16, Awards
under the Plan will not be assignable or transferable by the Participant, except
by will or by the laws of descent and distribution, and will not be subject in
any manner to assignment, alienation, pledge, encumbrance or charge.  During the
lifetime of a Participant, an Award will be exercised only by the Participant or
the Participant’s guardian or legal representative.
 
(b) Death of Participant.  Notwithstanding subsection (a), the Committee may
provide in an Award Agreement that the Participant has the right to designate a
beneficiary or beneficiaries who will be entitled to any rights, payments, or
other benefits of the Award following the Participant’s death.  In the event of
the Participant’s death, the Participant’s beneficiary may exercise the Award,
to the extent the Award Agreement permits, in the same manner and to the same
extent that the Participant could have exercised the Award on the date of his of
her death.
 
(c) Designation of Beneficiary.  If an Award Agreement provides that a
Participant has the right to designate a beneficiary or beneficiaries, the
Participant must designate his or her beneficiary or beneficiaries in the manner
the Committee prescribes in the Award Agreement.
 
(d) Failure to Designate a Beneficiary.  If a Participant’s Award Agreement
allows the Participant to designate a beneficiary or beneficiaries of the Award,
and the Participant dies without a beneficiary designation valid under
subsection (c), the Award may be exercised, within the limits of subsection (b),
by the legatee of the Award under the Participant’s will, by the Participant’s
estate in accordance with the Participant’s will, or the laws of descent and
distribution.
 
 
22

--------------------------------------------------------------------------------

 
17.  
Taxes.

 
Prior to the delivery of any Shares or cash pursuant to an Award, the Company
has the right and power to deduct or withhold, or require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable tax
withholding requirements.  The Company may permit or require a Participant to
satisfy all or part of the tax withholding obligations in connection with an
Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld, which shall not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or such
other rate as will not result in a negative accounting impact).  For these
purposes, the value of the Shares to be withheld or delivered will be equal to
the Fair Market Value as of the date that the taxes are required to be withheld.
 
18.  
Conditions Upon Issuance of Shares.

 
(a) Shares will not be issued pursuant to the exercise or settlement of an
Award, unless the exercise of the Award and the issuance and delivery of the
Shares pursuant thereto will comply with Applicable Law.
 
(b) As a condition to the exercise or settlement of an Award, the Company may
require the person exercising the Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute the Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Law.
 
19.  
Adjustments Upon Changes in Capitalization.

 
Subject to Section 20, in the event of any merger, reorganization,
consolidation, recapitalization, liquidation, stock dividend, split-up,
spin-off, stock split, reverse stock split, share combination, share exchange,
or any change in the corporate structure affecting the Shares, or in the event
of payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (excepting normal cash dividends) or other corporate
event that has a material effect on the Fair Market Value of the Shares, such
adjustment will be made in the number and kind of Shares that may be delivered
under the Plan, the individual limits set forth in Section 4(c), and, with
respect to outstanding Awards, in the number and kind of Shares subject to
outstanding Awards, the Exercise Price, grant price or other price of Shares
subject to outstanding Awards, any performance conditions relating to Shares,
the market price of Shares, or per-Share results, and other terms and conditions
of outstanding Awards, as may be determined to be proportionate and equitable by
the Committee to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award will always be rounded down to a
whole number.  Adjustments made by the Committee pursuant to this Section 19
will be final, binding, and conclusive.


 
23

--------------------------------------------------------------------------------

 
20.  
Change in Control, Cash-Out and Termination of Underwater Options/SARs, and
Subsidiary Disposition.

 
(a) Change in Control.  Except as otherwise provided in a Participant’s Award
Agreement, upon the occurrence of a Change in Control:
 
       (i) any and all outstanding Options and SARs granted under the Plan with
time-based vesting provisions will become immediately exercisable;
 
       (ii) any Period of Restriction or other restriction imposed on Restricted
Stock, Restricted Stock Units, and Other Stock-Based Awards with time-based
vesting provisions will lapse; and
 
       (iii) any and all Performance Shares, Performance Units and other Awards
(if performance-based) will vest on a pro rata monthly basis, including full
credit for partial months elapsed, and will be paid (A) based on the level of
performance achieved as of the date of the Change in Control, if determinable,
or (B) at the target level, if not determinable.  The amount of the vested Award
may be computed under the following formula: total Award number of Shares times
(number of full months elapsed in shortest possible vesting period divided by
number of full months in shortest possible vesting period) times percent
performance level achieved immediately prior to the effective date of the Change
in Control.
 
(b) Cash-Out and Termination of Underwater Options/SARs.  The Committee may, in
its sole discretion, determine that (i) all outstanding Options and SARs will be
terminated upon the occurrence of a Change in Control and that each Participant
will receive, with respect to each Share subject to the Options or SARs, an
amount in cash equal to the excess of the consideration payable with respect to
one Share in connection with the Change in Control over the Option Exercise
Price or the SAR grant price; and (ii) Options and SARs outstanding as of the
date of the Change in Control may be cancelled and terminated without payment if
the consideration payable with respect to one Share in connection with the
Change in Control is less than the Option Exercise Price or the SAR grant price.
 
(c) Subsidiary Disposition.  The Committee will have the authority, exercisable
either in advance of any actual or anticipated Subsidiary Disposition or at the
time of an actual Subsidiary Disposition and either at the time of the grant of
an Award or at any time while an Award remains outstanding, to provide for the
automatic full vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the termination of restrictions on transfer and
repurchase or forfeiture rights on the Awards, in connection with a Subsidiary
Disposition, but only with respect to those Participants who are at the time
engaged primarily in Continuous Service with the Subsidiary involved in the
Subsidiary Disposition.  The Committee also will have the authority to condition
any such Award vesting and exercisability or release from limitations upon the
subsequent termination of the affected Participant’s Continuous Service with
that Subsidiary within a specified period following the effective date of the
Subsidiary Disposition.  The Committee may provide that any Awards so vested or
released from limitations in connection with a Subsidiary Disposition, will
remain fully exercisable until the expiration or sooner termination of the
Award.
 
 
24

--------------------------------------------------------------------------------

 
21.  
Amendment, Suspension or Termination of the Plan.

 
(a) Amendment, Modification and Termination.  The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, that no amendment that requires stockholder approval, as
described in subsection (b) below, will be effective unless the amendment is
approved by the requisite vote of stockholders of the Company entitled to vote
thereon within the applicable time period.
 
(b) Amendments Requiring Stockholder Approval.  The Board will seek stockholder
approval of any amendment the Board determines would constitute a material
amendment within the meaning of applicable rules of the New York Stock Exchange,
and such an amendment will become effective only upon its approval by the
Company’s stockholders.  Except for adjustments made pursuant to Section 19,
plan amendments that require stockholder approval include, without limitation,
any amendment that would (i) increase the maximum number of Shares for which
Awards may be granted under the Plan; (ii) reduce the Exercise Price of
outstanding Options or the grant price of outstanding SARs; (iii) allow a
Participant to surrender to the Company any outstanding Options or outstanding
SARs as consideration for the grant of new Options or SARs with a lower Exercise
Price or grant price; (iv) allow a Participant to surrender Options with an
Exercise Price greater than the Fair Market Value of a Share or SARs with a
grant price greater than the Fair Market Value of a Share in exchange for a cash
payment from the Company; (v) extend the term of the Plan or the maximum term of
Options granted under the Plan; or (vi) change the class of persons eligible for
grants of Awards under the Plan.
 
(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 19)
affecting the Company or the financial statements of the Company or of changes
in Applicable Law, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.  With respect to any Awards intended to comply with the
Performance-Based Exception, unless otherwise determined by the Committee, any
such exception will be specified at such times and in such manner as will not
cause such Awards to fail to qualify under the Performance-Based Exception.
 
(d) Awards Previously Granted.  No termination, amendment or modification of the
Plan or of any Award will adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding the Award, unless the termination, modification or amendment is required
by Applicable Law and except as otherwise provided under the Plan.
 
 
25

--------------------------------------------------------------------------------

 
(e) Compliance with the Performance-Based Exception.  If an Award is intended
comply with the requirements of the Performance-Based Exception, the Committee
may apply any restrictions it deems appropriate such that the Awards maintain
eligibility for the Performance-Based Exception.  If changes are made to Code
Section 162(m) to permit greater flexibility with respect to any Award or Awards
available under the Plan, the Committee may, subject to this Section 21, make
any adjustments to the Plan or Award Agreements it deems appropriate.
 
22.  
Recoupment of Awards.

 
All Awards granted hereunder are subject to the Company’s policy on recoupment
of Awards, as in effect from time to time, and all laws relating to the
recoupment of equity-based awards, including the Sarbanes-Oxley Act of 2002 and
the Dodd-Frank Wall Street Reform and Consumer Protection Act. This Section 22
shall not be the Company’s exclusive remedy with respect to such matters.  
 
23.  
Reservation of Shares.

 
(a) The Company, during the term of the Plan, will at all times reserve and keep
available a number of Shares sufficient to satisfy the Plan’s
requirements.  Shares issued under the Plan may be either authorized but
unissued Shares, or Shares held in the Company’s treasury.
 
(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, will relieve
the Company of any liability in respect of the failure to issue or sell the
Shares as to which the requisite authority is not obtained.
 
24.  
Rights of Participants.

 
(a) Continued Service.  The Plan will not confer upon any Participant any right
to continue employment or service with the Company, nor will it interfere in any
way with his or her right or the Company’s right to terminate a Participant’s
employment or service at any time, with or without cause.
 
(b) Participant.  No Employee or Non-Employee Director will have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive future Awards.
 
25.  
Successors.

 
All obligations of the Company under the Plan and with respect to Awards will be
binding on any successor to the Company, whether the existence of the successor
is the result of a direct or indirect purchase, merger, consolidation, or other
event, or a sale or disposition of all or substantially all of the business
and/or assets of the Company, and references to the “Company” in the Plan and in
any Award Agreements will be deemed to refer to such successors.


 
26

--------------------------------------------------------------------------------

 
26.  
Legal Construction.

 
(a) Gender, Number and References.  Except where otherwise indicated by the
context, any masculine term used in the Plan also will include the feminine, the
plural will include the singular, and the singular will include the plural.  Any
reference in the Plan to a Section of the Plan either in the Plan or any Award
Agreement or to an act or code or rule or regulation will be deemed to refer to
that Section of the Plan, act, code, rule or regulation, as may be amended from
time to time, or to any successor Section of the Plan, act, code, rule or
regulation.
 
(b) Severability.  In the event any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.
 
(c) Requirements of Law.  The granting of Awards and the issuance of Shares or
cash under the Plan will be subject to all Applicable Law and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
(d) Governing Law.  To the extent not preempted by federal law, the Plan and all
Award Agreements under the Plan will be construed in accordance with and
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
 
(e) Non-Exclusive Plan.  Neither the adoption of the Plan by the Board nor its
submission to the Company’s stockholders for approval will be construed as
creating any limitations on the power of the Board or a committee of the Board
to adopt any other incentive arrangements it may deem desirable.
 
(f) Code Section 409A Compliance.  To the extent applicable, it is intended that
this Plan and any Awards granted hereunder comply with the requirements of Code
Section 409A and any related regulations or other guidance promulgated with
respect to that section by the U.S. Department of the Treasury or the Internal
Revenue Service.  Any provision that would cause the Plan or any Award granted
under the Plan to fail to satisfy Code Section 409A will have no force or effect
until amended to comply with Code Section 409A, which amendment may be
retroactive to the extent permitted by Code Section 409A.  With respect to any
Award hereunder that constitutes “deferred compensation” within the meaning of
Code Section 409A, notwithstanding any other provision of the Plan or the
applicable Award Agreement, (i) any amount that is payable on account of
separation from service to a “specified employee,” as defined in Code Section
409A(a)(2)(B)(i), will not be paid earlier than the date that is six (6) months
following the specified employee’s separation from service; and (ii) an Award
recipient will not be treated as having terminated employment or service until
that individual has incurred a separation from service within the meaning of
Code Section 409A.  The determination of which individuals are “specified
employees” will be made in accordance with such rules and practices, consistent
with Code Section 409A and interpretive regulations, as are established from
time to time by the Board, or its designee, in its discretion.
 
 
27

--------------------------------------------------------------------------------

 
27.  
Awards Granted Prior to the Effective Date.

 
All Awards granted by the Company under the Plan prior to the Effective Date
shall remain outstanding and shall continue to be subject to the terms of the
applicable Award Agreements and the terms and conditions of the Plan as in
effect prior to the Effective Date.



28
 
